Exhibit 10.1

ASSET PURCHASE AGREEMENT

between

DOLLARS PER MINUTE INC.

and

VALUEVISION MEDIA, INC.

dated as of

November 18, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.01 Purchase and Sale of Assets

   1

Section 1.02 Excluded Assets

   1

Section 1.03 No Liabilities

   1

Section 1.04 Purchase Price

   2

Section 1.05 Allocation of Purchase Price

   2

Section 2.01 Closing

   3

Section 2.02 Closing Deliverables

   3

Section 3.01 Organization and Authority of Seller; Enforceability

   4

Section 3.02 No Conflicts; Consents

   5

Section 3.03 Title to Purchased Assets

   5

Section 3.04 Intellectual Property

   5

Section 3.05 Non-foreign Status

   6

Section 3.06 Compliance With Laws

   6

Section 3.07 Legal Proceedings

   6

Section 3.08 Brokers

   6

Section 3.09 Taxes

   6

Section 3.10 Full Disclosure

   6

Section 4.01 Organization and Authority of Buyer; Enforceability

   7

Section 4.02 No Conflicts; Consents

   7

Section 4.03 Legal Proceedings

   8

Section 4.04 Brokers

   8

Section 5.01 Public Announcements

   8

Section 5.02 Transfer Taxes

   8

Section 5.03 Further Assurances

   9

Section 6.01 Survival

   9

Section 6.02 Indemnification By Seller

   9

Section 6.03 Indemnification By Buyer

   10

Section 6.04 Indemnification Procedures

   10

 

i



--------------------------------------------------------------------------------

Section 6.05 Tax Treatment of Indemnification Payments

   11

Section 6.06 Effect of Investigation

   11

Section 6.07 Liability Limits

   11

Section 6.08 Insurance

   11

Section 6.09 Cumulative Remedies

   11

Section 7.01 Expenses

   12

Section 7.02 Notices

   12

Section 7.03 Headings

   13

Section 7.04 Severability

   13

Section 7.05 Entire Agreement

   13

Section 7.06 Successors and Assigns

   13

Section 7.07 No Third-party Beneficiaries

   13

Section 7.08 Amendment and Modification

   13

Section 7.09 Waiver

   14

Section 7.10 Governing Law

   14

Section 7.11 Submission to Jurisdiction

   14

Section 7.12 Waiver of Jury Trial

   14

Section 7.13 Counterparts

   14

 

ii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated November 18, 2014, is
entered into between Dollars Per Minute Inc., a Delaware corporation (“Seller”)
and ValueVision Media, Inc., a Minnesota corporation (“Buyer”).

RECITALS

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
from Seller, the rights of Seller to the Purchased Assets (as defined herein),
subject to the terms and conditions set forth herein;

WHEREAS, simultaneous herewith, Seller wishes to direct the consideration to be
paid by Buyer for the Purchased Assets to the holders (the “Noteholders”) of
convertible promissory notes issued and payable by Seller (the “Notes”),
pursuant to the allocations set forth in the Schedule of Noteholders to this
Agreement, in satisfaction of all outstanding indebtedness owed thereunder.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

PURCHASE AND SALE

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest in the assets set forth on Section 1.01 of the disclosure schedules
(“Disclosure Schedules”) attached hereto (the “Purchased Assets”), free and
clear of any mortgage, pledge, lien, charge, security interest, claim or other
encumbrance (“Encumbrance”).

Section 1.02 Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall only include those assets of Seller set forth on Section 1.01 of
the Disclosure Schedules, and no other assets of Seller (the “Excluded Assets”).

Section 1.03 No Liabilities. Buyer shall not assume any liabilities or
obligations of Seller of any kind, whether known or unknown, contingent, matured
or otherwise, whether currently existing or hereinafter created (the “Excluded
Liabilities”); provided that Buyer shall assume on the Closing Date (as defined
in Section 2.01) and agrees to pay, perform and discharge when due all
obligations of Seller solely in connection with the Purchased Assets arising and
to be performed only on or after the Closing Date, and excluding any obligations
thereunder arising or to be performed prior to the Closing Date (the “Assumed
Liabilities”).



--------------------------------------------------------------------------------

Section 1.04 Purchase Price. The aggregate purchase price (the “Purchase Price”)
for the Purchased Assets shall be $1,064,437.28, consisting of (i) $970,000 plus
(ii) $94,415 (which represents accrued but unpaid interest on the Notes as of
the date of the Closing) plus (iii) $22.28 (which represents the impact of
rounding up the Share Consideration (as defined below) to the nearest whole
share). Buyer shall pay the Purchase Price to Seller in the form of
(i) unregistered shares of Buyer’s common stock, par value $0.01 per share (the
“Common Shares” or the “Share Consideration”) valued as provided in this
Section 1.04 and (ii) $20,000 in cash (the “Cash Consideration”). By its
execution of this Agreement, Seller hereby directs Buyer to issue to each
Noteholder Share Consideration in the amounts listed on the Schedule of
Noteholders represented by 178,842 Common Shares in the aggregate (which is
rounded up to the nearest whole share for each Noteholder) to be registered in
the legal names of the Noteholders as set forth on the attached Schedule of
Noteholders, in full satisfaction of any and all amounts owed by Seller under
the Notes. After issuance of the Share Consideration directly to the Noteholders
and the payment of the Cash Consideration directly to the persons and in the
amounts listed on the Schedule of Cash Consideration, no further consideration
shall be payable by Buyer under this Agreement. The Share Consideration will be
valued at a price equal to the closing price of the Common Shares as of the date
that is three trading days prior to the Closing Date. Buyer shall issue and
deliver the Common Shares constituting the Share Consideration at the Closing as
provided in Section 2.02(b).

Section 1.05 Allocation of Purchase Price. Seller and Buyer agree to allocate
the Purchase Price among the Purchased Assets for United States federal income
tax purposes as agreed by their respective accountants, negotiating in good
faith on their behalf, which allocation will be consistent with the provisions
of Section 1060 of the Internal Revenue Code of 1986, as amended. The parties
hereto shall adopt and utilize the allocation described in this Section 1.05 for
purposes of all tax returns and reports filed by either of them with any tax
authority, and Seller and Buyer shall not voluntarily take any position
inconsistent therewith in connection with the examination of any tax return of
either Seller or Buyer, any refund claim, any litigation proceeding or
otherwise, unless required by the Internal Revenue Service or any other tax
authority.

Section 1.06 Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all taxes that Buyer may be required to deduct and
withhold under any applicable tax law. All such withheld amounts shall be
treated as delivered to Seller hereunder.

 

2



--------------------------------------------------------------------------------

ARTICLE II

CLOSING

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution and
delivery of this Agreement on the date of this Agreement (the “Closing Date”) at
the offices of Faegre Baker Daniels LLP, at 90 South Seventh Street, Suite 2200,
Minneapolis, Minnesota 55402 or by the exchange of documents and instruments by
mail, electronic mail, courier, telecopy, PDF and wire transfer to the extent
mutually acceptable to the parties hereto. The consummation of the transactions
contemplated by this Agreement shall be deemed to occur at 12:01 a.m. on the
Closing Date.

Section 2.02 Closing Deliverables.

(a) At the Closing, Seller shall deliver to Buyer the following:

(i) a bill of sale in the form of Exhibit A hereto in form and substance
satisfactory to Buyer (the “Bill of Sale”) and duly executed by Seller,
transferring the Purchased Assets to Buyer;

(ii) releases of any claims from each holder of Notes and any holder of equity
in Seller in the forms satisfactory to Buyer;

(iii) accredited investor questionnaires from each holder of Notes to receive
Share Consideration;

(iv) evidence reasonably satisfactory to Buyer that no portion of the Share
Consideration shall be received by Mr. Bozek or Mr. Nuce in their capacity as
equityholders of Seller;

(v) confirmation from BrenesCo LLC that any intellectual property it prepared in
connection with services provided for Seller is property of Seller and Buyer can
use such intellectual property (the “BrenesCo Consent”);

(vi) an assignment in the form of Exhibit B hereto (the “Intellectual Property
Assignment”) and duly executed by Seller, transferring all of Seller’s right,
title and interest in and to any intellectual property included in the Purchased
Assets to Buyer;

(vii) a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code, duly executed by Seller;

(viii) a good standing certificate from the state of Delaware and the state of
New York; and

(ix) a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Seller certifying as to (A) the resolutions of the board of
directors and stockholders of Seller, duly adopted and in effect, which
authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby, and (B) the names and signatures of the
officers of Seller authorized to sign this Agreement and the documents to be
delivered hereunder.

 

3



--------------------------------------------------------------------------------

(b) At the Closing, Buyer shall deliver to Seller the following:

(i) the Purchase Price, by issuing the Share Consideration on behalf of Seller
to the Noteholders (in satisfaction of any and all amounts owed by Seller under
the Notes, all as set forth on the Schedule of Noteholders);

(ii) Buyer shall have executed the Bill of Sale referred to in
Section 2.02(a)(i); and

(iii) a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Buyer certifying as to (A) the resolutions of the board of directors
and audit committee of Buyer, duly adopted and in effect, which authorize and
approve the execution, delivery and performance of this Agreement and the
transactions contemplated hereby, and (B) the names and signatures of the
officers of Buyer authorized to sign this Agreement and the documents to be
delivered hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as set forth below in this Article III
as of the date hereof. For purposes of this Article III, “Seller’s knowledge,”
“knowledge of Seller” and any similar phrases shall mean the actual knowledge of
Russell Nuce or Mark Bozek, after reasonable inquiry.

Section 3.01 Organization and Authority of Seller; Enforceability. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware. Seller has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Seller of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Seller. Each holder of capital stock or securities convertible
into capital stock of Seller is set forth on Section 3.01 of the Disclosure
Schedule, other than any holder of Notes set forth on the Schedule of
Noteholders. This Agreement and the documents to be delivered hereunder have
been duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

4



--------------------------------------------------------------------------------

Section 3.02 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) violate or conflict with the certificate of incorporation or by-laws of
Seller; (b) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Seller or the Purchased Assets;
(c) conflict with, or result in (with or without notice or lapse of time or
both) any violation of, or default under, or give rise to a right of
termination, acceleration or modification of any obligation or loss of any
benefit under any contract or other instrument to which Seller is a party or to
which any of the Purchased Assets are subject; or (d) result in the creation or
imposition of any Encumbrance on the Purchased Assets. No consent, approval,
waiver or authorization is required to be obtained by Seller from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby.

Section 3.03 Title to Purchased Assets. Seller owns and has good title to the
Purchased Assets, free and clear of Encumbrances.

Section 3.04 Intellectual Property.

(a) “Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) internet domain name
registrations; (vi) all brand guidelines and branding prepared by BrenesCo LLC,
and (vii) other intellectual property and related proprietary rights, interests
and protections (including all rights to sue and recover and retain damages,
costs and attorneys’ fees for past, present and future infringement and any
other rights relating to any of the foregoing).

(b) Section 1.01 of the Disclosure Schedules lists all Intellectual Property
owned by Seller included in the Purchased Assets (“Purchased IP”). Seller owns
or has adequate, valid and enforceable rights to use all of the Purchased IP,
free and clear of all Encumbrances. Seller is not bound by any outstanding
judgment, injunction, order or decree restricting the use of the Purchased IP,
or restricting the licensing thereof to any person or entity. The Purchased IP
does not include any registered Intellectual Property.

(c) Seller’s prior and current use of the Purchased IP has not and does not
infringe, violate, dilute or misappropriate the Intellectual Property of any
person or entity and there are no claims pending or, to the knowledge of Seller,
threatened, by any person or entity with respect to the ownership, validity,
enforceability, effectiveness or use of the Purchased IP.

 

5



--------------------------------------------------------------------------------

(d) To the knowledge of Seller, no person or entity is infringing,
misappropriating, diluting or otherwise violating any of the Purchased IP.
Neither Seller nor any affiliate of Seller has made or asserted any claim,
demand or notice against any person or entity alleging any such infringement,
misappropriation, dilution or other violation.

Section 3.05 Non-foreign Status. Seller is not a “foreign person” as that term
is used in Treasury Regulations Section 1.1445-2.

Section 3.06 Compliance With Laws Seller has complied, and is now complying,
with all applicable federal, state and local laws and regulations applicable to
ownership and use of the Purchased Assets.

Section 3.07 Legal Proceedings. There is no claim, action, suit, proceeding, or
governmental investigation (“Action”), of any nature pending or, to Seller’s
knowledge, threatened, against or by Seller (a) relating to or affecting the
Purchased Assets; or (b) that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. To the
knowledge of Seller, no event has occurred or circumstances exist that may give
rise to, or serve as a basis for, any such Action.

Section 3.08 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

Section 3.09 Taxes. Seller has timely paid or withheld all material taxes,
including without limitation all federal, state, sales, use production, ad
valoreum, transfer, franchise, registration, withholding, payroll, employment,
unemployment, or other taxes, fees, assessments or charges of any kind
whatsoever (all such taxes, “Taxes”) and filed all Tax returns required to be
filed on or before the date hereof. All such Tax returns filed by, on behalf of,
or with respect to Seller are complete and correct in all material respects as
related to the Purchased Assets. All material Taxes for which Seller has or
could have any liability related to the Purchased Assets have been timely paid
in full or are accrued as liabilities for taxes on the books of Seller. All Tax
deficiencies asserted as a result of any examination by a governmental entity
with respect to a Tax assessment have been timely paid in full or finally
settled. No written claim has ever been made against or with respect to Seller
by any governmental entity in a jurisdiction where Seller does not file Tax
returns that Seller is or may be subject to taxation in such jurisdiction.

Section 3.10 Full Disclosure. To the knowledge of Seller, no representation or
warranty by Seller in this Agreement and no statement contained in the
Disclosure Schedules to this Agreement or any certificate or other document
furnished or to be furnished by Seller to Buyer pursuant to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as set forth below in this Article IV as
of the date hereof. For purposes of this Article IV, “Buyer’s knowledge,”
“knowledge of Buyer” and any similar phrases shall mean the actual knowledge of
any director or officer of Buyer, after reasonable inquiry.

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Minnesota. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) violate or conflict with the certificate of incorporation or by-laws of
Buyer; (b) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Buyer; or (c) to the knowledge of
Buyer, conflict with, or result in (with or without notice or lapse of time or
both) any violation of, or default under, or give rise to a right of
termination, acceleration or modification of any obligation or loss of any
benefit under any contract or other instrument to which Buyer is a party or its
assets are bound. No consent, approval, waiver or authorization is required to
be obtained by Buyer from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by Buyer
of this Agreement and the consummation of the transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

Section 4.03 Legal Proceedings. There is no Action of any nature pending or, to
Buyer’s knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. To Buyer’s knowledge, no event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action.

Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

Section 4.05 Valid Issuance. Each Common Share to be issued pursuant to this
Agreement, when issued, will be (a) duly authorized, validly issued and fully
paid and non-assessable, (b) free of all Encumbrances other than restrictions on
transfer under applicable securities laws, (c) offered, transferred, issued and
delivered in compliance, in all material respects, with the terms of any
applicable agreement or other understanding to which Buyer is a party and the
articles of incorporation and the by-laws of Buyer, and (d) upon the filing of
any filings required to be made after the Closing pursuant to any applicable
federal and state securities laws and blue sky laws, issued in material
compliance with applicable federal and state laws. When issued, each holder of
Common Shares will have good and marketable title to such Common Shares.

ARTICLE V

COVENANTS

Section 5.01 Public Announcements. Unless otherwise required by applicable
securities law (including the filing of a Form 8-K with the Securities and
Exchange Commission and disclosure in Buyer’s proxy statement) or stock exchange
requirements (including any NASDAQ notification), neither party shall make any
public announcements regarding this Agreement or the transactions contemplated
hereby without the prior written consent of the other party (which consent shall
not be unreasonably withheld or delayed). The parties acknowledge that they
intend on issuing a press release promptly following Closing in form and
substance reasonably satisfactory to each of the parties.

Section 5.02 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid by Seller when due. Seller shall, at
its own expense, timely file any Tax return or other document with respect to
such Taxes or fees (and Buyer shall cooperate with respect thereto as
necessary).

 

8



--------------------------------------------------------------------------------

Section 5.03 Further Assurances. Following the Closing, at the sole expense of
Buyer, each of the parties hereto shall execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may be reasonably required to carry out the provisions hereof and give effect
to the transactions contemplated by this Agreement and the documents to be
delivered hereunder; provided that, for the avoidance of doubt, Buyer shall not
be responsible for any Taxes of Seller or any Taxes payable under Section 5.02.
In addition, at the sole expense of Buyer, Seller shall take all actions
reasonably requested by Buyer to enable Buyer or any affiliate of Buyer to
change its name to or adopt Seller’s present trade name. Seller shall also, at
its sole expense, take all actions required to dissolve in the State of Delaware
promptly following the Closing only upon the request of Buyer.

ARTICLE VI

INDEMNIFICATION

Section 6.01 Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing; provided, however, that the representations and warranties of the
parties contained herein and all claims for indemnification in connection
therewith shall be asserted not less than twelve (12) months following the
closing date for all representations and warranties other than the
representations and warranties contained in Sections 3.01,3.02, 3.03, 3.04(c),
3.04(d), 3.08, 3.09, 4.01, 4.02 and 4.04 (the “Fundamental Representations”).
The Fundamental Representations shall survive until 90 days following the
expiration of the applicable statute of limitations.

Section 6.02 Indemnification By Seller. Subject to the other terms and
conditions of this Article VI, Seller shall defend, indemnify and hold harmless
Buyer, its affiliates and their respective stockholders, directors, officers and
employees from and against all claims, judgments, damages, liabilities,
settlements, losses, costs and expenses, including attorneys’ fees and
disbursements (collectively, “Losses”), arising from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement; or

(c) any Excluded Asset or Excluded Liability, including any claims brought by
consultants of Seller who were or are terminated prior to or as of the Closing
or claims by any person who claims to ever have been an employee of Seller.

 

9



--------------------------------------------------------------------------------

Section 6.03 Indemnification By Buyer. Subject to the other terms and conditions
of this Article VI, Buyer shall defend, indemnify and hold harmless Seller, its
affiliates and their respective stockholders, directors, officers and employees
from and against all Losses, arising from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement or any document to be delivered
hereunder; or

(c) any Assumed Liability.

Section 6.04 Indemnification Procedures.

(a) Whenever any claim shall arise for indemnification hereunder, the party
entitled to indemnification (the “Indemnified Party”) shall promptly provide
written notice of such claim to the other party (the “Indemnifying Party”). In
connection with any claim giving rise to indemnity hereunder resulting from or
arising out of any Action by a person or entity who is not a party to this
Agreement, the Indemnifying Party, at its sole cost and expense and upon written
notice to the Indemnified Party, may assume the defense of any such Action with
counsel of its choice; provided, however, that the Indemnified Party shall have
the right to approve such defense counsel, which approval shall not be
unreasonably withheld, conditioned or delayed. The Indemnified Party shall be
entitled to participate in the defense of any such Action, with its counsel and
at its own cost and expense. . The Indemnifying Party shall not settle any
Action without the Indemnified Party’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed). If an Indemnified
Party refuses to consent to a bona fide offer of settlement which the
Indemnifying Party wishes to accept, which provides for a full release of the
Indemnified Party and its affiliates relating to indemnifiable claims underlying
the offer of settlement and solely for a monetary payment, the Indemnified Party
may continue to pursue such matter, free of any participation by the
Indemnifying Party, at the sole expense of the Indemnified Party. In such an
event, the obligation of the Indemnifying Party shall be limited to the amount
of the offer of settlement which the Indemnified Party refused to accept plus
the reasonable costs and expenses of the Indemnified Party incurred prior to the
date the Indemnifying Party notified the Indemnified Party of the offer of
settlement (to the extent such costs and expenses are indemnifiable Losses
hereunder).

(b) If the Indemnifying Party does not assume the defense of any such Action and
disputes whether any indemnification obligation exists, the Indemnified Party
may, but shall not be obligated to, defend against such Action in such manner as
it may deem appropriate, including, but not limited to, settling such Action,
after giving notice thereof to the Indemnifying Party, on such terms as the
Indemnified Party may deem appropriate. Once such dispute has been finally
resolved in favor of indemnification by a court or other tribunal of competent
jurisdiction or by mutual agreement of the Indemnified Party and Indemnifying
Party, subject to the provisions of Section 6.04, the Indemnifying Party shall
within 20 days of the date of such resolution or agreement, pay to the
Indemnified Party all Losses paid or incurred by the Indemnified Party in
connection therewith.

 

10



--------------------------------------------------------------------------------

Section 6.05 Tax Treatment of Indemnification Payments. All indemnification
payments made by Seller under this Agreement shall be treated by the parties as
an adjustment to the Purchase Price for tax purposes, unless otherwise required
by law.

Section 6.06 Effect of Investigation. Buyer’s right to indemnification or other
remedy based on the representations, warranties, covenants and agreements of
Seller contained herein will not be affected by any investigation conducted by
Buyer, or any knowledge acquired by Buyer at any time, with respect to the
accuracy or inaccuracy of or compliance with, any such representation, warranty,
covenant or agreement.

Section 6.07 Liability Limits. Notwithstanding anything to the contrary set
forth herein, no Indemnified Party shall make a claim for indemnification under
Section 6.02(a) and 6.03(a) until the aggregate amount of any Loss exceeds an
amount equal to $10,000 (the “Indemnification Basket”), in which event the
Indemnifying Party shall be liable for such Losses in excess of $10,000;
provided, however, that any Loss resulting from a breach of any Fundamental
Representation shall not be subject to and shall not count toward the
Indemnification Basket. The total aggregate amount of the liability for Losses
with respect any claim for indemnification under Section 6.02(a) and 6.03(a)
shall be limited to an amount equal to the Purchase Price (the “Indemnification
Cap”); provided, however, that the total aggregate amount of liability of any
Indemnifying Party arising out of fraud, willful breach of this Agreement, an
intentional misrepresentation hereunder or a breach of any Fundamental
Representation shall not be subject to any such limits.

Section 6.08 Insurance. The amount of Losses otherwise eligible for
indemnification under this Article VI shall be reduced by the amount of any
insurance proceeds actually recovered by an Indemnified Party in respect
thereof; provided that such indemnification obligation shall be increased for
increases in the cost of such insurance as a result of such Loss, including,
without limitation, retrospective premium adjustments and experience based
premium adjustments. The parties agree that nothing in this Agreement shall be
intended to limit any obligations a party may have to mitigate damages pursuant
to Minnesota law.

Section 6.09 Cumulative Remedies. The rights and remedies provided for in this
Article VI are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise. Despite
the previous sentence, the parties acknowledge and agree that an Indemnified
Party’s right to indemnification under Section 6.02(a) and 6.03(a) is the
Indemnified Party’s exclusive remedy for any inaccuracy in or breach of any of
the representations or warranties of an Indemnifying Party contained in this
Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7.02):

 

If to Seller:   

Dollars Per Minutes Inc.

158 East Shore Road

Huntington Bay, NY 11743

Attention: Mark Bozek and Russell Nuce

with a copy to:   

Davis & Gilbert LLP

1740 Broadway

New York, NY 10019

Attention: Evan D. Weiner

eweiner@dglaw.com

If to Buyer:   

ValueVision Media, Inc.

6740 Shady Oak Road

Eden Prairie, MN 55344

Attention: Teresa J. Dery, Senior Vice

President and General Counsel

tdery@shophq.com

 

12



--------------------------------------------------------------------------------

with a copy to:   

Faegre Baker Daniels LLP

90 South Seventh Street, Suite 2200

Minneapolis, Minnesota 55402

Facsimile: 612-766-1600

E-mail: Nicole.Leimer@FaegreBD.com

Attention: Nicole Leimer

Section 7.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 7.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

Section 7.05 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

Section 7.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

Section 7.07 No Third-party Beneficiaries. Except as provided in Article VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 7.08 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

13



--------------------------------------------------------------------------------

Section 7.09 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any jurisdiction other than those of the State of
Minnesota.

Section 7.11 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Minnesota in each case located in the city of
Minneapolis and county of Hennepin, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

Section 7.12 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

Section 7.13 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, PDF or other means of electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

DOLLARS PER MINUTE INC.

By   /s/ George Russell Nuce

Name:

  George Russell Nuce

Title:

  Secretary

 

VALUEVISION MEDIA, INC.

By   /s/ William McGrath

Name:

 

William McGrath

Title:

 

Executive Vice President & CFO



--------------------------------------------------------------------------------

Schedule of Noteholders

 

     Principal
Amount      Accrued
Interest     
Total     
Shares  

James K. Murray, Jr.

   $ 100,000       $ 12,712       $ 112,712         19,300   

Lewis Katz

   $ 100,000       $ 12,712       $ 112,712         19,300   

Clayton McNeal

   $ 15,000       $ 1,907       $ 16,907         2,896   

David Burns

   $ 15,000       $ 1,907       $ 16,907         2,896   

Steelpoint Co – Investment Fund LLC

   $ 50,000       $ 6,356       $ 56,356         9,650   

George Nuce 2005 Insurance Trust

   $ 25,000       $ 3,178       $ 28,178         4,825   

The Renker Family Trust

   $ 50,000       $ 6,153       $ 56,153         9,616   

1-800-Flowers.com Inc.

   $ 50,000       $ 6,153       $ 56,153         9,616   

Gavin Solotar

   $ 50,000       $ 5,468       $ 55,468         9,498   

Thomas D. Beers

   $ 495,000       $ 37,867       $ 532,867         91,245   

Schedule of Cash Consideration

 

Person

   Amount of Cash Consideration  

Karen Giberson

   $ 5,000   

Kathy Levine

   $ 5,000   

Brian Scevola

   $ 5,000   

Janet Varney

   $ 5,000   



--------------------------------------------------------------------------------

Schedule 1.01

Purchased Assets

All technology, intellectual property and general intangibles owned or
controlled by, or in the possession of, Seller, including without limitation
(i) unregistered copyrights, trademarks, patents, service marks, letters patent,
licenses and any applications or registrations thereof, income or royalties
therefrom and infringement claims related thereto; (ii) trade names, trade
styles, trade secrets, know-how, processes, formulae, business and marketing
plans, worldwide marketing rights, computer software data, customer and supplier
lists, price lists, mailing lists, customer and supplier records and
confidential and other proprietary information; (iii) all domain names, Twitter
handles, Facebook coordinates and all similar social media rights; and (iv) all
brand guidelines and branding prepared by BrenesCo LLC on behalf of Seller.



--------------------------------------------------------------------------------

Schedule 3.01

 

     Shares of Common Stock      Percentage  

Mark Bozek

     3,500,000         50 % 

Russell Nuce

     3,500,000         50 % 